EXHIBIT 10.3

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (“Agreement”) dated as of March 20, 2006 among
CardioVascular BioTherapeutics, Inc., a Delaware corporation (“Borrower”; and
together with each other Person who becomes a party to this Agreement by
execution of a joinder in the form of Exhibit A attached hereto, is referred to
individually as a “Debtor” and, collectively, as the “Debtors”), and Promethean
Asset Management L.L.C., a Delaware limited liability company, in its capacity
as collateral agent for the Lenders on Schedule B attached hereto (together with
their respective successors and assigns, “Lenders”) and their respective
successors and assigns (together with its successors and assigns in such
capacity, the “Secured Party”).

W I T N E S S E T H:

WHEREAS, on the date hereof, Lenders have made loans and certain other financial
accommodations to Borrower (collectively, the “Loans”), as evidenced by those
certain senior secured convertible notes of even date herewith made by Borrower
payable to the Lenders in the original aggregate principal amount of $20,000,000
(such notes, together with any promissory notes or other securities issued in
exchange or substitution therefor or replacement thereof, and as any of the same
may be amended, restated, modified or supplemented and in effect from time to
time, being herein referred to as the “Notes”);

WHEREAS, the Notes are being acquired by Lenders pursuant to a Securities
Purchase Agreement with Borrower, dated as of March 20, 2006 (as same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Purchase Agreement”);

WHEREAS, to induce the Lenders to make the Loans, each Debtor has agreed to
pledge and grant a security interest in the Collateral (as hereinafter defined)
as security for its Liabilities.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used herein without definition and
defined in the Purchase Agreement are used herein as defined therein. In
addition, as used herein:

“Accounts” means any “account,” as such term is defined in the Uniform
Commercial Code, and, in any event, shall include, without limitation,
“supporting obligations” as defined in the Uniform Commercial Code.

“Chattel Paper” means any “chattel paper,” as such term is defined in the
Uniform Commercial Code.

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.



--------------------------------------------------------------------------------

“Commercial Tort Claims” means “commercial tort claims”, as such term is defined
in the Uniform Commercial Code.

“Contracts” means all contracts, undertakings, or other agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) in or under which a
Debtor may now or hereafter have any right, title or interest, including,
without limitation, with respect to an Account, any agreement relating to the
terms of payment or the terms of performance thereof.

“Copyrights” means any copyrights, rights and interests in copyrights, works
protectable by copyrights, copyright registrations and copyright applications,
including, without limitation, the copyright registrations and applications
listed on Schedule III attached hereto, and all renewals of any of the
foregoing, all income, royalties, damages and payments now and hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages and payments for past, present and future infringements of
any of the foregoing and the right to sue for past, present and future
infringements of any of the foregoing.

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Uniform Commercial Code, now or hereafter held in the name of a Debtor.

“Documents” means any “documents,” as such term is defined in the Uniform
Commercial Code, and shall include, without limitation, all documents of title
(as defined in the Uniform Commercial Code), bills of lading or other receipts
evidencing or representing Inventory or Equipment.

“Equipment” means any “equipment,” as such term is defined in the Uniform
Commercial Code and, in any event, shall include, Motor Vehicles.

“Event of Default” shall have the meaning set forth in the Notes.

“Excluded Account” means that certain account 327-6310996 held by Borrower in
its name at the Wells Fargo Bank, National Association.

“General Intangibles” means any “general intangibles,” as such term is defined
in the Uniform Commercial Code, and, in any event, shall include, without
limitation, all right, title and interest in or under any Contract, models,
drawings, materials and records, claims, literary rights, goodwill, rights of
performance, Copyrights, Trademarks, Patents, warranties, rights under insurance
policies and rights of indemnification.

“Goods” means any “goods”, as such term is defined in the Uniform Commercial
Code, including, without limitation, fixtures and embedded Software to the
extent included in “goods” as defined in the Uniform Commercial Code.

“Governmental Authority” means the government of the United States of America or
any other nation, or any political subdivision thereof, whether state,

 

2



--------------------------------------------------------------------------------

provincial, territorial or local, or any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administration powers or functions
of or pertaining to government over any Debtor or any of its Subsidiaries, or
any of their respective properties, assets or undertakings.

“Instruments” means any “instrument,” as such term is defined in the Uniform
Commercial Code, and shall include, without limitation, promissory notes,
drafts, bills of exchange, trade acceptances, letters of credit, letter of
credit rights (as defined in the Uniform Commercial Code), and Chattel Paper.

“Inventory” means any “inventory,” as such term is defined in the Uniform
Commercial Code.

“Investment Property” means any “investment property”, as such term is defined
in the Uniform Commercial Code.

“Liabilities” shall mean all obligations, liabilities and indebtedness of every
nature of Debtors from time to time owed or owing under or in respect of this
Agreement, the Purchase Agreement, the Notes, the Warrants, the Registration
Right Agreement, any of the other Security Documents and any of the other
Transaction Documents, as the case may be, including, without limitation, the
principal amount of all debts, claims and indebtedness, accrued and unpaid
interest and all fees, costs and expenses, whether primary, secondary, direct,
contingent, fixed or otherwise, heretofore, now and/or from time to time
hereafter owing, due or payable whether before or after the filing of a
bankruptcy, insolvency or similar proceeding under applicable federal, state,
foreign or other law and whether or not an allowed claim in any such proceeding.

“Lien” means, with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, encumbrance or adverse claim of any
kind and any restrictive covenant, condition, restriction or exception of any
kind that has the practical effect of creating a mortgage, lien, pledge,
hypothecation, charge, security interest, encumbrance or adverse claim of any
kind (including any of the foregoing created by, arising under or evidenced by
any conditional sale or other title retention agreement, the interest of a
lessor with respect to a Capital Lease Obligation (as defined in the Notes), or
any financing lease having substantially the same economic effect as any of the
foregoing).

“Motor Vehicles” shall mean motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.

“Patents” means any patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein, all
patentable inventions and those patents and patent applications listed on
Schedule IV attached hereto, and the reissues, divisions, continuations,
renewals,

 

3



--------------------------------------------------------------------------------

extensions and continuations-in-part of any of the foregoing, and all income,
royalties, damages and payments now or hereafter due and/or payable under or
with respect to any of the foregoing, including, without limitation, damages and
payments for past, present and future infringements of any of the foregoing and
the right to sue for past, present and future infringements of any of the
foregoing.

“Permitted Lien” shall have the meaning set forth in the Notes.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or a
government or any department or agency thereof or any other legal entity.

“Proceeds” means “proceeds,” as such term is defined in the Uniform Commercial
Code and, in any event, includes, without limitation, (a) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable with respect to any of
the Collateral, (b) any and all payments (in any form whatsoever) made or due
and payable from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental body, authority, bureau or agency (or any person acting under color
of governmental authority), and (c) any and all other amounts from time to time
paid or payable under, in respect of or in connection with any of the
Collateral.

“Representative” means any Person acting as agent, representative or trustee on
behalf of the Secured Party from time to time.

“Requisite Lenders” means Lenders having more than 50% of the sum of aggregate
outstanding principal balance of the Notes.

“Software” means all “software” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by a Debtor, other than
software embedded in any category of Goods, including, without limitation, all
computer programs and all supporting information provided in connection with a
transaction related to any program.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Trademarks” means any trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
other business identifiers, prints and labels on which any of the foregoing have
appeared or appear, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, the
trademarks and applications listed in Schedule V attached hereto and renewals
thereof, and all income, royalties, damages and payments now or hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages and payments for past, present and future infringements of
any of the

 

4



--------------------------------------------------------------------------------

foregoing and the right to sue for past, present and future infringements of any
of the foregoing.

“Triggering Event” shall have the meaning set forth in the Notes.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided, that to the extent that
the Uniform Commercial Code is used to define any term herein and such term is
defined differently in different Articles or Divisions of the Uniform Commercial
Code, the definition of such term contained in Article or Division 9 shall
govern.

Section 2. Representations, Warranties and Covenants of Debtors. Each Debtor
represents and warrants to, and covenants with, the Secured Party as follows:

(a) Such Debtor has rights in and the power to transfer the Collateral in which
it purports to grant a security interest pursuant to Section 3 hereof (subject,
with respect to after acquired Collateral, to such Debtor acquiring the same)
and no Lien other than Permitted Liens exists or will exist upon such Collateral
at any time.

(b) This Agreement is effective to create in favor of Secured Party a valid
security interest in and Lien upon all of such Debtor’s right, title and
interest in and to the Collateral, and such security interest is and will be a
perfected first priority security interest, securing the payment of the
Liabilities, and is and will be entitled to all of the rights, priorities and
benefits afforded by the Uniform Commercial Code or other applicable law as
enacted in any relevant jurisdiction which relates to perfected security
interests; provided Secured Party acknowledges that, except as provided by the
Uniform Commercial Code or other applicable law, it will not have a perfected
security interest in (i) the Deposit Accounts that are not covered by an Account
Control Agreement (as defined below) as permitted by Section 4.5(c) below until
such time as Secured Party, the financial institution at which such Deposit
Account is maintained and the Debtor owning such Deposit Account enter into an
Account Control Agreement in respect thereof and (ii) Equipment (including Motor
Vehicles) subject to a certificate of title or ownership to the extent Secured
Party has not been named lienholder on such certificate of title or ownership,
or such Debtor has not otherwise complied with the applicable certificate of
title or ownership laws of the relevant jurisdiction issuing such certificate of
title or ownership in order to properly evidence and perfect Secured Party’s
security interest in the assets represented by such certificate of title or
ownership, as permitted by Section 4.1(d) below until such time as Secured Party
has been listed as the lienholder on such certificate of title or ownership (or
such Debtor has otherwise complied with the applicable certificate of title or
ownership laws of the relevant jurisdiction issuing such certificate of title or
ownership in order to properly evidence and perfect Secured Party’s security
interest in the assets represented by such certificate of title or ownership).

 

5



--------------------------------------------------------------------------------

(c) All of the Equipment, Inventory and Goods owned by such Debtor is located at
the places as specified on Schedule I attached hereto. Except as disclosed on
Schedule I, none of the Collateral is in the possession of any bailee,
warehousemen, processor or consignee. Schedule I discloses such Debtor’s name as
of the date hereof as it appears in official filings in the state of its
incorporation, formation or organization, the type of entity of such Debtor
(including corporation, partnership, limited partnership or limited liability
company), organizational identification number issued by such Debtor’s state of
incorporation, formation or organization (or a statement that no such number has
been issued), such Debtor’s state of incorporation, formation or organization
and the chief place of business, chief executive office and the office where
such Debtor keeps its books and records. Such Debtor has only one state of
incorporation, formation or organization. Such Debtor (including any Person
acquired by such Debtor) does not do business and has not done business during
the past five (5) years under any trade name or fictitious business name except
as disclosed on Schedule II attached hereto.

(d) No Copyrights, Patents or Trademarks listed on Schedules III, IV and V,
respectively, if any, have been adjudged invalid or unenforceable or have been
canceled, in whole or in part, or are not presently subsisting. Each of such
Copyrights, Patents and Trademarks is valid and enforceable. Except as otherwise
noted on Schedules III, IV and V, such Debtor is the sole and exclusive owner of
the entire and unencumbered right, title and interest in and to each of such
Copyrights, Patents and Trademarks, identified on Schedules III, IV and V, as
applicable, as being owned by such Debtor, free and clear of any liens, charges
and encumbrances, including without limitation licenses, shop rights and
covenants by such Debtor not to sue third persons. Such Debtor has adopted, used
and is currently using, or has a current bona fide intention to use, all of such
Trademarks and Copyrights. Such Debtor has no notice of any suits or actions
commenced or threatened with reference to the Copyrights, Patents or Trademarks
owned by it.

(e) Each Debtor agrees to deliver to the Secured Party an updated Schedule I,
II, III, IV and/or V within five (5) Business Days of any change thereto.

(f) All depositary and other accounts including, without limitation, Deposit
Accounts, securities accounts, brokerage accounts and other similar accounts,
maintained by each Debtor are described on Schedule VI hereto, which description
includes for each such account the name of the Debtor maintaining such account,
the name, address and telephone and telecopy numbers of the financial
institution at which such account is maintained, the account number and the
account officer, if any, of such account. No Debtor shall open any new Deposit
Accounts, securities accounts, brokerage accounts or other accounts unless such
Debtor shall have given Secured Party at least ten (10) Business Days’ prior
written notice of its intention to open any such new accounts. Each Debtor shall
deliver to Secured Party a revised version of Schedule VI showing

 

6



--------------------------------------------------------------------------------

any changes thereto within five (5) Business Days of any such change. Each
Debtor hereby authorizes the financial institutions at which such Debtor
maintains an account to provide Secured Party with such information with respect
to such account as Secured Party from time to time reasonably may request, and
each Debtor hereby consents to such information being provided to Secured Party.
In addition, all of such Debtor’s depositary, security, brokerage and other
accounts including, without limitation, Deposit Accounts shall be subject to the
provisions of Section 4.5 hereof.

(g) Such Debtor does not own any Commercial Tort Claim except for those
disclosed on Schedule VII hereto.

(h) Such Debtor does not have any interest in real property except as disclosed
on Schedule VIII. Each Debtor shall deliver to Secured Party a revised version
of Schedule VIII showing any changes thereto within ten (10) Business Days of
any such change. Except as otherwise agreed to by Secured Party all such
interests in real property are subject to a mortgage or deed of trust (in form
and substance satisfactory to Secured Party) in favor of Secured Party
(hereinafter, a “Mortgage”). Each Debtor acknowledges that each such Mortgage
contains an Exhibit A (or other applicable Exhibit) listing the properties in
which such Debtor has an interest, and to the extent that Schedule VIII is
updated pursuant to this Section 2(h), the applicable Debtor shall be obligated
to execute an amendment to the applicable Exhibit to the applicable Mortgage
such that, after giving effect to such Mortgage amendment, Secured Party will
have a first priority perfected security interest in such new real property.

(i) Each Debtor shall duly and properly record each interest in owned real
property held by such Debtor except with respect to easements, rights of way,
access agreements, surface damage agreements, surface use agreements or similar
agreements that such Debtor, using prudent customs and practices in the industry
in which it operates, does not believe are of material value or material to the
operation of such Debtor’s business or, with respect to state and federal rights
of way, are not capable of being recorded as a matter of state and federal law.

Section 3. Collateral. As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Liabilities, each Debtor hereby pledges and grants to the Secured Party a Lien
on and security interest in and to all of such Debtor’s right, title and
interest in the personal property and assets of such Debtor, whether now owned
by such Debtor or hereafter acquired and whether now existing or hereafter
coming into existence and wherever located (all being collectively referred to
herein as “Collateral”), including, without limitation:

(a) all Instruments, together with all payments thereon or thereunder:

(b) all Accounts;

(c) all Inventory;

 

7



--------------------------------------------------------------------------------

(d) all General Intangibles (including payment intangibles (as defined in the
Uniform Commercial Code) and Software);

(e) all Equipment;

(f) all Documents;

(g) all Contracts;

(h) all Goods;

(i) all Investment Property;

(j) all Deposit Accounts, including, without limitation, the balance from time
to time in all bank accounts maintained by such Debtor;

(k) all Commercial Tort Claims specified on Schedule VII;

(l) all Trademarks, Patents and Copyrights; and

(m) all other tangible and intangible property of such Debtor, including,
without limitation, all Proceeds, tort claims, products, accessions, rents,
profits, income, benefits, substitutions, additions and replacements of and to
any of the property of such Debtor described in the preceding clauses of this
Section 3 (including, without limitation, any proceeds of insurance thereon,
insurance claims and all rights, claims and benefits against any Person relating
thereto), other rights to payments not otherwise included in the foregoing, and
all books, correspondence, files, records, invoices and other papers, including
without limitation all tapes, cards, computer runs, computer programs, computer
files and other papers, documents and records in the possession or under the
control of such Debtor or any computer bureau or service company from time to
time acting for such Debtor.

Section 4. Covenants; Remedies. In furtherance of the grant of the pledge and
security interest pursuant to Section 3 hereof, each Debtor hereby agrees with
the Secured Party as follows:

4.1. Delivery and Other Perfection; Maintenance, etc.

(a) Delivery of Instruments, Documents, Etc. Each Debtor shall deliver and
pledge to the Secured Party or its Representative any and all Instruments,
negotiable Documents, Chattel Paper and certificated securities (accompanied by
stock powers executed in blank) duly endorsed and/or accompanied by such
instruments of assignment and transfer executed by such Debtor in such form and
substance as the Secured Party or its Representative may request; provided, that
so long as no Event of Default or Triggering Event shall have occurred and be
continuing, each Debtor may retain for collection in the ordinary course of
business any Instruments, negotiable Documents, Chattel

 

8



--------------------------------------------------------------------------------

Paper and certificated securities received by such Debtor in the ordinary course
of business, and the Secured Party or its Representative shall, promptly upon
request of a Debtor, make appropriate arrangements for making any other
Instruments, negotiable Documents, Chattel Paper and certificated securities
pledged by such Debtor available to such Debtor for purposes of presentation,
collection or renewal (any such arrangement to be effected, to the extent deemed
appropriate by the Secured Party or its Representative, against trust receipt or
like document). If a Debtor retains possession of any Instruments, negotiable
Documents, Chattel Paper, or certificated securities pursuant to the terms
hereof, such Instruments, negotiable Documents, Chattel Paper, and certificated
securities shall be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the security interest of
Promethean Asset Management L.L.C., in its capacity as collateral agent for the
benefit of the Lenders, as secured party.”

(b) Other Documents and Actions. Each Debtor shall give, execute, deliver, file
and/or record any financing statement, notice, instrument, document, agreement,
Mortgage or other papers that may be necessary or desirable (in the reasonable
judgment of the Secured Party or its Representative) to create, preserve,
perfect or validate the security interest granted pursuant hereto (or any
security interest or mortgage contemplated or required hereunder, including with
respect to Section 2(h) of this Agreement) or to enable the Secured Party or its
Representative to exercise and enforce the rights of the Secured Party hereunder
with respect to such pledge and security interest, provided that notices to
account debtors in respect of any Accounts or Instruments shall be subject to
the provisions of clause (e) below. Notwithstanding the foregoing each Debtor
hereby irrevocably authorizes the Secured Party at any time and from time to
time to file in any filing office in any jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of such Debtor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Uniform Commercial Code of the State of New York or such jurisdiction, or
(ii) as being of an equal or lesser scope or with greater detail, and
(b) contain any other information required by part 5 of Article 9 of the Uniform
Commercial Code of the State of New York or any other State for the sufficiency
or filing office acceptance of any financing statement or amendment, including
whether such Debtor is an organization, the type of organization and any
organization identification number issued to such Debtor. Each Debtor agrees to
furnish any such information to the Secured Party promptly upon request. Each
Debtor also ratifies its authorization for the Secured Party to have filed in
any jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.

(c) Books and Records. Each Debtor shall maintain at its own cost and expense
complete and accurate books and records of the Collateral, including, without
limitation, a record of all payments received and all credits granted with
respect to the Collateral and all other dealings with the Collateral. Upon the
occurrence and during the continuation of any Event of Default or Triggering

 

9



--------------------------------------------------------------------------------

Event, each Debtor shall deliver and turn over any such books and records (or
true and correct copies thereof) to the Secured Party or its Representative at
any time on demand. Each Debtor shall permit the Secured Party or its
Representative to inspect such books and records at any time during reasonable
business hours and will provide photocopies thereof at such Debtor’s expense to
the Secured Party upon request of the Secured Party.

(d) Motor Vehicles. Each Debtor shall, promptly upon acquiring same, cause the
Secured Party to be listed as the lienholder on each certificate of title or
ownership covering any items of Equipment, including Motor Vehicles (or
otherwise comply with the certificate of title or ownership laws of the relevant
jurisdiction issuing such certificate of title or ownership in order to properly
evidence and perfect Secured Party’s security interest in the assets represented
by such certificate of title or ownership).

(e) Notice to Account Debtors; Verification. (i) Upon the occurrence and during
the continuance of any Event of Default or Triggering Event (or if any rights of
set-off (other than set-offs against an Account arising under the Contract
giving rise to the same Account) or contra accounts may be asserted), upon
request of the Secured Party or its Representative (provided that at the request
of the Requisite Lenders, the Secured Party or its Representative shall make
such request), each Debtor shall promptly notify (and each Debtor hereby
authorizes the Secured Party and its Representative so to notify) each account
debtor in respect of any Accounts or Instruments or other Persons obligated on
the Collateral that such Collateral has been assigned to the Secured Party
hereunder, and that any payments due or to become due in respect of such
Collateral are to be made directly to the Secured Party, and (ii) the Secured
Party and its Representative shall have the right at any time or times to make
direct verification with the account debtors or other Persons obligated on the
Collateral of any and all of the Accounts or other such Collateral.

(f) Intellectual Property. Each Debtor represents and warrants that the
Copyrights, Patents and Trademarks listed on Schedules III, IV and V,
respectively, constitute all of the registered Copyrights and all of the Patents
and Trademarks now owned by such Debtor. If such Debtor shall (i) obtain rights
to any new patentable inventions, any registered Copyrights or any Patents or
Trademarks, or (ii) become entitled to the benefit of any registered Copyrights
or any Patents or Trademarks or any improvement on any Patent, the provisions of
this Agreement above shall automatically apply thereto and such Debtor shall
give to Secured Party prompt written notice thereof. Each Debtor hereby
authorizes Secured Party to modify this Agreement by amending Schedules III, IV
and V, as applicable, to include any such registered Copyrights or any such
Patents and Trademarks. Each Debtor shall have the duty (i) to prosecute
diligently any patent, trademark, or service mark applications pending as of the
date hereof or hereafter, (ii) to make application on unpatented but patentable
inventions and on trademarks, copyrights and service marks, as appropriate,
(iii) to preserve and maintain all rights in the Copyrights, Patents and
Trademarks and (iv) to ensure

 

10



--------------------------------------------------------------------------------

that the Copyrights, Patents and Trademarks are and remain enforceable. Any
expenses incurred in connection with such Debtor’s obligations under this
Section 4.1(f) shall be borne by such Debtor. No Debtor shall abandon any right
to file a patent, trademark or service mark application, or abandon any pending
patent, trademark or service mark application or any other Copyright, Patent or
Trademark without the written consent of Requisite Lenders.

(g) Further Identification of Collateral. Each Debtor will, when and as often as
requested by the Secured Party or its Representative, furnish to the Secured
Party or such Representative, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Secured Party or its Representative may reasonably request,
all in reasonable detail.

(h) Investment Property. Each Debtor will take any and all actions required or
requested by the Secured Party, from time to time, to (i) cause the Secured
Party to obtain exclusive control of any Investment Property owned by such
Debtor in a manner acceptable to the Secured Party and (ii) obtain from any
issuers of Investment Property and such other Persons, for the benefit of the
Secured Party, written confirmation of the Secured Party’s control over such
Investment Property. For purposes of this Section 4.1(h), the Secured Party
shall have exclusive control of Investment Property if (i) such Investment
Property consists of certificated securities and a Debtor delivers such
certificated securities to the Secured Party (with appropriate endorsements if
such certificated securities are in registered form); (ii) such Investment
Property consists of uncertificated securities and either (x) a Debtor delivers
such uncertificated securities to the Secured Party or (y) the issuer thereof
agrees, pursuant to documentation in form and substance satisfactory to the
Secured Party, that it will comply with instructions originated by the Secured
Party without further consent by such Debtor, and (iii) such Investment Property
consists of security entitlements and either (x) the Secured Party becomes the
entitlement holder thereof or (y) the appropriate securities intermediary
agrees, pursuant to the documentation in form and substance satisfactory to the
Secured Party, that it will comply with entitlement orders originated by the
Secured Party without further consent by any Debtor.

(i) [Reserved]

(j) Commercial Tort Claims. Each Debtor shall promptly notify Secured Party of
any Commercial Tort Claim (as defined in the Uniform Commercial Code) acquired
by it and unless otherwise consented to by Secured Party, such Debtor shall
enter into a supplement to this Agreement granting to Secured Party a Lien on
and security interest in such Commercial Tort Claim.

4.2 Other Liens. Debtors will not create, permit or suffer to exist, and will
defend the Collateral against and take such other action as is necessary to
remove, any Lien on the Collateral except Permitted Liens, and will defend the
right, title and interest

 

11



--------------------------------------------------------------------------------

of the Secured Party in and to the Collateral and in and to all Proceeds thereof
against the claims and demands of all Persons whatsoever.

4.3 Preservation of Rights. Whether or not any Event of Default or Triggering
Event has occurred or is continuing, the Secured Party and its Representative
may, but shall not be required to, take any steps the Secured Party or its
Representative deems necessary or appropriate to preserve any Collateral or any
rights against third parties to any of the Collateral, including obtaining
insurance of Collateral at any time when a Debtor has failed to do so, and
Debtors shall promptly pay, or reimburse the Secured Party for, all expenses
incurred in connection therewith.

4.4 Formation of Subsidiaries; Name Change; Location; Bailees.

(a) No Debtor shall form any Subsidiary unless (i) such Debtor pledges all of
the stock of such Subsidiary owned by the Debtor to the Secured Party pursuant
to a pledge agreement in form and substance acceptable to Secured Party,
(ii) such Subsidiary becomes a party to this Agreement and all other applicable
Security Documents and (iii) the formation of such Subsidiary is not prohibited
by the terms of the Transaction Documents.

(b) No Debtor shall (i) reincorporate or reorganize itself under the laws of any
jurisdiction other than the jurisdiction in which it is incorporated or
organized as of the date hereof without the prior written consent of Secured
Party, or (ii) otherwise change its name, identity or corporate structure. Each
Debtor will notify Secured Party promptly in writing prior to any such change in
the proposed use by such Debtor of any tradename or fictitious business name
other than any such name set forth on Schedule II attached hereto.

(c) Except for the sale of Inventory in the ordinary course of business, each
Debtor will keep the Collateral at the locations specified in Schedule I. Each
Debtor will give Secured Party thirty (30) days prior written notice of any
change in such Debtor’s chief place of business or of any new location for any
of the Collateral.

(d) If any Collateral is at any time in the possession or control of any
warehousemen, bailee, consignee or processor, such Debtor shall, upon the
request of Secured Party or its Representative, notify such warehousemen,
bailee, consignee or processor of the Lien and security interest created hereby
and shall instruct such Person to hold all such Collateral for Secured Party’s
account subject to Secured Party’s instructions.

(e) Each Debtor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of Secured Party and agrees that it
will not do so without the prior written consent of Secured Party, subject to
such Debtor’s rights under Section 9-509(d)(2) to the Uniform Commercial Code.

 

12



--------------------------------------------------------------------------------

(f) No Debtor shall enter into any Contract that restricts or prohibits the
grant to Secured Party of a security interest in Accounts, Chattel Paper,
Instruments or payment intangibles or the Proceeds of the foregoing.

4.5 Bank Accounts and Securities Accounts.

(a) Other than as expressly set forth in Section 4.5(c) below, on or prior to
the date hereof, the Secured Party and each Debtor shall enter into an account
control agreement or securities account control agreement, as applicable, (each
an “Account Control Agreement”), in a form specified by the Secured Party, with
each financial institution with which such Debtor maintains from time to time
any Deposit Accounts (general or special), securities accounts, brokerage
accounts or other similar accounts, which financial institutions are set forth
on Schedule VI attached hereto. Pursuant to the Account Control Agreements and
pursuant hereto, each Debtor grants and shall grant to the Secured Party a
continuing lien upon, and security interest in, all such accounts and all funds
at any time paid, deposited, credited or held in such accounts (whether for
collection, provisionally or otherwise) or otherwise in the possession of such
financial institutions, and each such financial institution shall act as the
Secured Party’s agent in connection therewith. Following the Closing Date, no
Debtor shall establish any Deposit Account, securities account, brokerage
account or other similar account with any financial institution unless prior
thereto, the Secured Party and such Debtor shall have entered into an Account
Control Agreement with such financial institution which purports to cover such
account. Except as provided in Section 4.5(c), each Debtor shall deposit and
keep on deposit all of its funds into a Deposit Account which is subject to an
Account Control Agreement.

(b) Upon the Secured Party’s request, each Debtor shall establish lock-box or
blocked accounts (collectively, “Blocked Accounts”) in such Debtor’s name with
such banks as are acceptable to the Secured Party (“Collecting Banks”), subject
to irrevocable instructions in a form specified by the Secured Party, to which
the obligors of all Accounts shall directly remit all payments on Accounts and
in which such Debtor will immediately deposit all cash payments for Inventory or
other cash payments constituting proceeds of Collateral in the identical form in
which such payment was made, whether by cash or check. In addition, the Secured
Party may establish one or more depository accounts at each Collecting Bank or
at a centrally located bank (collectively, the “Depository Account”). All
amounts held or deposited in the Blocked Accounts held by such Collecting Bank
shall be transferred to the Depository Account without any further notice or
action required by Secured Party. Subject to the foregoing, each Debtor hereby
agrees that all payments received by the Secured Party whether by cash, check,
wire transfer or any other instrument, made to such Blocked Accounts or
otherwise received by the Secured Party and whether in respect of the Accounts
or as proceeds of other Collateral or otherwise will be the sole and exclusive
property of the Secured Party. Each Debtor, and any of its Affiliates,
employees, agents and other Persons acting for or in concert with such Debtor

 

13



--------------------------------------------------------------------------------

shall, acting as trustee for the Secured Party, receive, as the sole and
exclusive property of the Secured Party, any moneys, checks, notes, drafts or
other payments relating to and/or proceeds of Accounts or other Collateral which
come into the possession or under the control of such Debtor or any Affiliates,
employees, agent or other Persons acting for or in concert with such Debtor, and
immediately upon receipt thereof, such Debtor or Persons shall deposit the same
or cause the same to be deposited in kind, in a Blocked Account.

(c) Notwithstanding anything to the contrary contained in Section 4.5(a) above,
Borrower shall be permitted to maintain the Excluded Account without having same
be subject to an Account Control Agreement so long as (i) not more than $140,000
in the aggregate is on deposit therein at any one time, (ii) the Excluded
Account is only maintained as a cash collateral account for the credit cards
issued by Wells Fargo Bank, National Association to Borrower or its officers,
directors, employees, consultants or agents, and (C) the cash collateralization
of Borrower’s obligations thereunder are permitted pursuant to the terms of the
Purchase Agreement and the Notes.

4.6 Events of Default, Triggering Event, etc. During the period during which an
Event of Default or Triggering Event shall have occurred and be continuing:

(a) each Debtor shall, at the request of the Secured Party (who shall make such
request upon the request of the Requisite Lenders) or its Representative,
assemble the Collateral and make it available to Secured Party or its
Representative at a place or places designated by the Secured Party or its
Representative which are reasonably convenient to Secured Party or its
Representative, as applicable, and such Debtor;

(b) the Secured Party or its Representative may (and, at the request of the
Requisite Lenders, the Secured Party and its Representative shall) make any
reasonable compromise or settlement deemed desirable with respect to any of the
Collateral and may extend the time of payment, arrange for payment in
installments, or otherwise modify the terms of, any of the Collateral;

(c) the Secured Party shall have all of the rights and remedies with respect to
the Collateral of a secured party under the Uniform Commercial Code (whether or
not said Uniform Commercial Code is in effect in the jurisdiction where the
rights and remedies are asserted) and such additional rights and remedies to
which a secured party is entitled under the laws in effect in any jurisdiction
where any rights and remedies hereunder may be asserted, including, without
limitation, the right, to the maximum extent permitted by law, to: (i) exercise
all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Secured Party were the sole and absolute owner thereof (and
each Debtor agrees to take all such action as may be appropriate to give effect
to such right) and (ii) to the appointment of a receiver or receivers for all or
any part of the Collateral, whether such receivership be incident to a proposed
sale or sales of such Collateral or otherwise and without regard to the value of
the Collateral or

 

14



--------------------------------------------------------------------------------

the solvency of any person or persons liable for the payment of the Liabilities
secured by such Collateral. Each Debtor hereby consents to the appointment of
such receiver or receivers, waives any and all defenses to such appointment and
agrees that such appointment shall in no manner impair, prejudice or otherwise
affect the rights of Secured Party under this Agreement. Each Debtor hereby
expressly waives notice of a hearing for appointment of a receiver and the
necessity for bond or an accounting by the receiver;

(d) the Secured Party or its Representative in their discretion may (and, at the
request of the Requisite Lenders, the Secured Party and its Representative
shall), in the name of the Secured Party or in the name of a Debtor or
otherwise, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of or in exchange for any of the Collateral,
but shall be under no obligation to do so;

(e) the Secured Party or its Representative may (and, at the request of the
Requisite Lenders, the Secured Party and its Representative shall) take
immediate possession and occupancy of any premises owned, used or leased by a
Debtor and exercise all other rights and remedies of an assignee which may be
available to the Secured Party; and

(f) the Secured Party may (and, at the request of the Requisite Lenders, the
Secured Party shall), upon ten (10) Business Days’ prior written notice to
Debtors of the time and place (which notice Debtors hereby agree is commercially
reasonable notification for purposes hereof), with respect to the Collateral or
any part thereof which shall then be or shall thereafter come into the
possession, custody or control of the Secured Party or its Representative, sell,
lease, license, assign or otherwise dispose of all or any part of such
Collateral, at such place or places as the Secured Party deems best, and for
cash or for credit or for future delivery (without thereby assuming any credit
risk), at public or private sale, without demand of performance or notice of
intention to effect any such disposition or of the time or place thereof (except
such notice as is required above or by applicable statute and cannot be waived),
and the Secured Party or anyone else may be the purchaser, lessee, licensee,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
Debtors, any such demand, notice and right or equity being hereby expressly
waived and released. The Secured Party may (and, at the request of the Requisite
Lenders, the Secured Party shall), without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the sale may be so adjourned.

The proceeds of each collection, sale or other disposition under this
Section 4.6 shall be applied in accordance with Section 4.9 hereof.

 

15



--------------------------------------------------------------------------------

4.7 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral are insufficient to cover the costs and expenses of such
realization and the payment in full of the Liabilities, Debtors shall remain
liable for any deficiency.

4.8 Private Sale. Each Debtor recognizes that the Secured Party may be unable to
effect a public sale of any or all of the Collateral consisting of securities by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Act”), and applicable state securities laws, but may be compelled
to resort to one or more private sales thereof to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account for investment and not with a view to the
distribution or resale thereof. Each Debtor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Secured Party shall be under no
obligation to delay a sale of any of the Collateral to permit a Debtor to
register such Collateral for public sale under the Act, or under applicable
state securities laws, even if Debtors would agree to do so. The Secured Party
shall not incur any liability as a result of the sale of any such Collateral, or
any part thereof, at any private sale provided for in this Agreement conducted
in a commercially reasonable manner, and each Debtor hereby waives any claims
against the Secured Party arising by reason of the fact that the price at which
the Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Liabilities, even if the Secured Party accepts the first offer
received and does not offer the Collateral to more than one offeree.

Each Debtor further agrees to do or cause to be done all such other acts and
things as may be necessary to make such sale or sales of any portion or all of
any such Collateral valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or governmental instrumentalities, domestic or
foreign, having jurisdiction over any such sale or sales, all at such Debtor’s
expense, provided that Debtors shall be under no obligation to take any action
to enable any or all of such Collateral to be registered under the provisions of
the Act. Each Debtor further agrees that a breach of any of the covenants
contained in this Section 4.8 will cause irreparable injury to the Secured
Party, that the Secured Party has no adequate remedy at law in respect of such
breach and, as a consequence, agrees that each and every covenant contained in
this Section 4.8 shall be specifically enforceable against Debtors, and each
Debtor hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default or Triggering Event has occurred and is continuing.

4.9 Application of Proceeds. The proceeds of any collection, sale or other
realization of all or any part of the Collateral, and any other cash at the time
held by the Secured Party under this Agreement, shall be applied in the manner
set forth in the Notes (or, if not so set forth, in a manner acceptable to, and
at the election of, the Secured Party).

 

16



--------------------------------------------------------------------------------

4.10 Attorney-in-Fact. Each Debtor hereby irrevocably constitutes and appoints
the Secured Party, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Debtor and in the name of such Debtor or in its own name, from
time to time in the discretion of the Secured Party, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute and deliver any and all documents and instruments which may be necessary
or desirable to perfect or protect any security interest granted hereunder or to
maintain the perfection or priority of any security interest granted hereunder,
and, without limiting the generality of the foregoing, hereby gives the Secured
Party the power and right, on behalf of such Debtor, without notice to or assent
by such Debtor, to do the following upon the occurrence and during the
continuation of any Event of Default or Triggering Event:

(a) to take any and all appropriate action and to execute and deliver any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement;

(b) to ask, demand, collect, receive and give acquittance and receipts for any
and all moneys due and to become due under any Collateral and, in the name of
such Debtor or its own name or otherwise, to take possession of and endorse and
collect any checks, drafts, notes, acceptances or other Instruments for the
payment of moneys due under any Collateral and to file any claim or to take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Secured Party for the purpose of collecting any and all such
moneys due under any Collateral whenever payable and to file any claim or to
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Secured Party for the purpose of collecting any and
all such moneys due under any Collateral whenever payable;

(c) to pay or discharge charges or liens levied or placed on or threatened
against the Collateral, to effect any insurance called for by the terms of this
Agreement and to pay all or any part of the premiums therefor;

(d) to direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due, and to become due thereunder, directly
to the Secured Party or as the Secured Party shall direct, and to receive
payment of and receipt for any and all moneys, claims and other amounts due, and
to become due at any time, in respect of or arising out of any Collateral;

(e) to sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts and other Documents
constituting or relating to the Collateral;

(f) to commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
part thereof and to enforce any other right in respect of any Collateral;

 

17



--------------------------------------------------------------------------------

(g) to defend any suit, action or proceeding brought against a Debtor with
respect to any Collateral;

(h) to settle, compromise or adjust any suit, action or proceeding described
above and, in connection therewith, to give such discharges or releases as the
Secured Party may deem appropriate;

(i) to the extent that a Debtor’s authorization given in Section 4.1(b) of this
Agreement is not sufficient to file such financing statements with respect to
this Agreement, with or without such Debtor’s signature, or to file a photocopy
of this Agreement in substitution for a financing statement, as the Secured
Party may deem appropriate and to execute in such Debtor’s name such financing
statements and amendments thereto and continuation statements which may require
such Debtor’s signature; and

(j) generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Secured Party were the absolute owners thereof for all purposes, and to do, at
the Secured Party’s option and at such Debtor’s expense, at any time, or from
time to time, all acts and things which the Secured Party reasonably deems
necessary to protect, preserve or realize upon the Collateral and the Secured
Party’s lien therein, in order to effect the intent of this Agreement, all as
fully and effectively as such Debtor might do.

Each Debtor hereby ratifies, to the extent permitted by law, all that such
attorneys lawfully do or cause to be done by virtue hereof. The power of
attorney granted hereunder is a power coupled with an interest and shall be
irrevocable until the Liabilities are indefeasibly paid in full in cash, any and
all commitments to lend, if any, under the Purchase Agreement are terminated and
this Agreement is terminated in accordance with Section 4.12 hereof.

Each Debtor also authorizes the Secured Party, at any time from and after the
occurrence and during the continuation of any Event of Default or Triggering
Event, (x) to communicate in its own name with any party to any Contract with
regard to the assignment of the right, title and interest of such Debtor in and
under the Contracts hereunder and other matters relating thereto and (y) to
execute, in connection with any sale of Collateral provided for in Section 4.6
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral.

4.11 Perfection. Prior to or concurrently with the execution and delivery of
this Agreement, each Debtor shall:

(a) file such financing statements, assignments for security and other documents
in such offices as may be necessary or as the Secured Party or the
Representative may request to perfect the security interests granted by
Section 3 of this Agreement;

 

18



--------------------------------------------------------------------------------

(b) deliver to the Secured Party or its Representative the originals of all
Instruments together with, in the case of Instruments constituting promissory
notes, allonges attached thereto showing such promissory notes to be payable to
the order of a blank payee; and

(c) at Secured Party’s request deliver to the Secured Party or its
Representative the originals of all Motor Vehicle titles, duly endorsed
indicating the Secured Party’s interest therein as lienholder.

4.12 Termination. This Agreement and the Liens and security interests granted
hereunder shall terminate upon the termination of the Purchase Agreement and the
Notes, the termination of any and all commitments to lend, if any, under the
Purchase Agreement and the full and complete performance and indefeasible
satisfaction of all the Liabilities (including, without limitation, the payment
in full in cash of all Liabilities), whereupon the Secured Party shall forthwith
cause to be assigned, transferred and delivered, against receipt but without any
recourse, warranty or representation whatsoever, any remaining Collateral to or
on the order of Debtors. The Secured Party shall also execute and deliver to
Debtors upon such termination and at Debtors’ expense such Uniform Commercial
Code termination statements, certificates for terminating the liens on the Motor
Vehicles (if any), termination of the Account Control Agreements and such other
documentation as shall be reasonably requested by Debtors to effect the
termination and release of the Liens and security interests in favor of the
Secured Party affecting the Collateral.

4.13 Further Assurances. (a) At any time and from time to time, upon the written
request of the Secured Party or its Representative, and at the sole expense of
Debtors, Debtors will promptly and duly execute and deliver any and all such
further instruments, documents and agreements and take such further actions as
the Secured Party or its Representative may reasonably require in order for the
Secured Party to obtain the full benefits of this Agreement and of the rights
and powers herein granted in favor of the Secured Party, including, without
limitation, using Debtors’ best efforts to secure all consents and approvals
necessary or appropriate for the assignment to the Secured Party of any
Collateral held by Debtors or in which a Debtor has any rights not heretofore
assigned, the filing of any financing or continuation statements under the
Uniform Commercial Code with respect to the liens and security interests granted
hereby, transferring Collateral to the Secured Party’s possession (if a security
interest in such Collateral can be perfected solely by possession), placing the
interest of the Secured Party as lienholder on the certificate of title of any
Motor Vehicle and obtaining waivers of liens from landlords and mortgagees. Each
Debtor also hereby authorizes the Secured Party and its Representative to file
any such financing or continuation statement without the signature of such
Debtor to the extent permitted by applicable law.

(b) Upon the request of the Secured Party, each Debtor shall procure insurers’
acknowledgments of any assignments of key man life insurance policies which may
be assigned to the Secured Party as additional security for the Liabilities and
will take all such further action as required by any insurer or the Secured
Party in connection with any such assignment.

 

19



--------------------------------------------------------------------------------

4.14 Limitation on Duty of Secured Party. The powers conferred on the Secured
Party under this Agreement are solely to protect the Secured Party’s interest in
the Collateral and shall not impose any duty upon it to exercise any such
powers. The Secured Party shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers and neither the Secured
Party nor its Representative nor any of their respective officers, directors,
employees or agents shall be responsible to Debtors for any act or failure to
act, except for willful misconduct. Without limiting the foregoing, the Secured
Party and any Representative shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in their possession if such
Collateral is accorded treatment substantially equivalent to that which the
relevant Secured Party or any Representative, in its individual capacity,
accords its own property consisting of the type of Collateral involved, it being
understood and agreed that neither the Secured Party nor any Representative
shall have any responsibility for taking any necessary steps (other than steps
taken in accordance with the standard of care set forth above) to preserve
rights against any Person with respect to any Collateral.

Also without limiting the generality of the foregoing, neither the Secured Party
nor any Representative shall have any obligation or liability under any Contract
or license by reason of or arising out of this Agreement or the granting to the
Secured Party of a security interest therein or assignment thereof or the
receipt by the Secured Party or any Representative of any payment relating to
any Contract or license pursuant hereto, nor shall the Secured Party or any
Representative be required or obligated in any manner to perform or fulfill any
of the obligations of Debtors under or pursuant to any Contract or license, or
to make any payment, or to make any inquiry as to the nature or the sufficiency
of any payment received by it or the sufficiency of any performance by any party
under any Contract or license, or to present or file any claim, or to take any
action to collect or enforce any performance or the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

Section 5. Miscellaneous.

5.1 No Waiver. No failure on the part of the Secured Party or any of its
Representatives to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Secured Party or
any of its Representatives of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.

5.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws and decisions of the State of New York,
without regard to conflict of law principles thereof.

5.3 Notices. All notices, approvals, requests, demands and other communications
hereunder shall be delivered or made in the manner set forth in, and shall be
effective in accordance with the terms of, the Purchase Agreement; provided,
that, to the extent any

 

20



--------------------------------------------------------------------------------

such communication is being made or sent to a Debtor that is not the Borrower,
such communication shall be effective as to such Debtor if made or sent to the
Borrower in accordance with the foregoing.

5.4 Amendments, Etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Debtor sought to
be charged or benefited thereby and the Secured Party. Any such amendment or
waiver shall be binding upon the Secured Party and the Debtor sought to be
charged or benefited thereby and their respective successors and assigns.

5.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each of the parties
hereto, provided, that no Debtor shall assign or transfer its rights hereunder
without the prior written consent of the Secured Party. Secured Party, in its
capacity as collateral agent, may assign its rights hereunder without the
consent of Debtors, in which event such assignee shall be deemed to be Secured
Party hereunder with respect to such assigned rights.

5.6 Counterparts; Headings. This Agreement may be authenticated in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may authenticate this Agreement by
signing any such counterpart. This Agreement may be authenticated by manual
signature, facsimile or, if approved in writing by Secured Party, electronic
means, all of which shall be equally valid. The headings in this Agreement are
for convenience of reference only and shall not alter or otherwise affect the
meaning hereof.

5.7 Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Party and its
Representative in order to carry out the intentions of the parties hereto as
nearly as may be possible and (b) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

5.9 SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS. (A) EACH
DEBTOR HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND EACH DEBTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF
SECURED PARTY TO BRING PROCEEDINGS AGAINST ANY

 

21



--------------------------------------------------------------------------------

DEBTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY A
DEBTOR AGAINST SECURED PARTY OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTION WITH
THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK (AND
SECURED PARTY HEREBY SUBMITS TO THE JURISDICTION OF SUCH COURT). EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH ACTION OR PROCEEDING BY MAILING A COPY THEREOF
TO SUCH PARTY AT THE ADDRESS FOR NOTICES TO IT IN ACCORDANCE WITH SECTION 5.3 OF
THIS AGREEMENT AND AGREES THAT SUCH NOTICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

5.10 WAIVER OF RIGHT TO TRIAL BY JURY. EACH DEBTOR AND SECURED PARTY EACH WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH DEBTOR AND SECURED
PARTY EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

5.11 Joint and Several. The obligations, covenants and agreements of Debtors
hereunder shall be the joint and several obligations, covenants and agreements
of each Debtor, whether or not specifically stated herein.

5.12 Collateral Agent.

(a) Each Lender hereby irrevocably appoints and authorizes the Secured Party to
act as collateral agent (the “Collateral Agent”) on its behalf under this
Agreement and to enter into each of the instruments, documents and agreements,
including any pledge agreement, guaranty, financing statements, mortgage,
Account Control Agreement or any other Security Documents (the “Financing
Documents”), to which Secured Party is a

 

22



--------------------------------------------------------------------------------

party (including in its capacity as Collateral Agent) on such Lender’s behalf
and to take such actions as Collateral Agent on such Lender’s behalf and to
exercise such powers under the Financing Documents as are delegated to
Collateral Agent or Secured Party (as applicable) by the terms thereof, together
with all such powers as are reasonably incidental thereto. Secured Party is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of the Funds.

(b) Whether or not the transactions contemplated hereby shall be consummated,
upon demand therefor the Lenders shall indemnify the Collateral Agent (to the
extent not reimbursed by or on behalf of the Debtors and without limiting the
obligation of the Debtors to do so), ratably from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind whatsoever, including, for
purposes of clarification, all Taxes, which may at any time (including at any
time following the repayment of the Loans and the termination or resignation of
the Collateral Agent) be imposed on, incurred by or asserted against the
Collateral Agent in any way relating to or arising out of this Agreement or any
document contemplated hereby or referred to herein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Collateral
Agent under or in connection with any of the foregoing; provided, however, that
no Lender shall be liable for the payment to the Collateral Agent of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Collateral Agent’s gross negligence or willful misconduct. In addition, each
Lender shall reimburse the Collateral Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including attorney costs) incurred by the
Collateral Agent in connection with the modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Transaction Document, or any document contemplated hereby or referred to herein
to the extent that the Collateral Agent is not reimbursed for such expenses by
or on behalf of the Debtors. Without limiting the generality of the foregoing,
if any Governmental Authority of any jurisdiction asserts a claim that the
Collateral Agent did not properly withhold tax from amounts paid to or for the
account of any Lender (because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Collateral Agent
of a change in circumstances which rendered the exemption from, or reduction of,
withholding Tax ineffective, or for any other reason) such Lender shall
indemnify the Collateral Agent fully for all amounts paid, directly or
indirectly, by the Collateral Agent as Tax or otherwise, including penalties and
interest, and including any Taxes imposed by any jurisdiction on the amounts
payable to the Collateral Agent under this Section 5.12(b), together with all
related costs and expenses (including attorney costs). The obligation of the
Lenders in this Section 5.12(b) shall survive the payment of all Liabilities
hereunder.

(c) The Collateral Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default or Triggering Event or any event that with
the giving of notice or passage of time would constitute an Event of Default or
a Triggering Event unless the Collateral Agent shall have received written
notice from a Lender or a

 

23



--------------------------------------------------------------------------------

Debtor, describing such Event of Default or Triggering Event or event that with
the giving of notice or passage of time would constitute an Event of Default or
a Triggering Event and stating that such notice is a “notice of default”. In the
event that the Collateral Agent receives such a notice, the Collateral Agent
shall promptly give notice thereof to the Lenders. Upon the occurrence and
continuance of an Event of Default, a Triggering Event, or an event that with
the giving of notice or passage of time would constitute an Event of Default or
a Triggering Event, the Collateral Agent shall take such action under this
Agreement and/or any other Transaction Documents with respect to such Event of
Default or Triggering Event or event that with the giving of notice or passage
of time would constitute an Event of Default or a Triggering Event as Collateral
Agent shall be directed by the Requisite Lenders in accordance with the terms of
the Transaction Documents, provided that unless and until the Collateral Agent
shall have received such directions, the Collateral Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
of such Event of Default or Triggering Event or event that with the giving of
notice or passage of time would constitute an Event of Default or a Triggering
Event as the Collateral Agent shall deem advisable in the best interests of the
Lenders. In taking such action or refraining from taking such action without
specific direction from the Lenders, the Collateral Agent shall use the same
degree of care and skill as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs.

(d) Nothing in this Section 5.12 shall be deemed to limit or otherwise affect
the rights of Lenders to exercise any remedy provided in this Agreement or any
other Transaction Document.

5.13 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

5.14 Entire Agreement; Amendments. This Agreement supersedes all other prior
oral or written agreements between each Debtor, Secured Party, the Lenders and
their affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the Transaction Documents and
instruments referenced herein and therein contain the entire understanding of
the parties with respect to the matters covered herein and therein.

[rest of page intentionally left blank; signature page follows]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

DEBTOR:

CARDIOVASCULAR

BIOTHERAPEUTICS, INC.,

a Delaware corporation

By:

 

/s/ Mickael A. Flaa

Name:

 

Mickael A. Flaa

Title:

 

Chief Financial Officer

FEIN:

 

33-0795984

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

SECURED PARTY:

PROMETHEAN ASSET MANAGEMENT L.L.C.,

in its capacity as collateral agent for the Lenders

By:

 

/s/ Mickael A. Flaa

Name:

 

Mickael A. Flaa

Title:

 

Chief Financial Officer

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

LENDERS:

Solely for the purposes of Section 5.12

HFTP INVESTMENT L.L.C.

By:

 

Promethean Asset Management L.L.C.

Its:

 

Investment Manager

By:

 

/s/ Robert J. Brantman

Name:

 

Robert J. Brantman

Title:

 

Partner and Authorized Signatory

GAIA OFFSHORE MASTER FUND, LTD.

By:

 

Promethean Asset Management L.L.C.

Its:

 

Investment Manager

By:

 

/s/ Robert J. Brantman

Name:

 

Robert J. Brantman

Title:

 

Partner and Authorized Signatory

CAERUS FUND LTD.

By:

 

Promethean Asset Management L.L.C.

Its:

 

Investment Manager

By:

 

/s/ Robert J. Brantman

Name:

 

Robert J. Brantman

Title:

 

Partner and Authorized Signatory

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

LEONARDO, L.P.

By:

  Leonardo Capital Management, Inc.

Its:

  General Partner  

By:

  Angelo, Gordon & Co., L.P.  

Its:

  Director

By:

 

/s/ Michael L. Gordon

Name:

 

Michael L. Gordon

Title:

 

Authorized Signatory

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Joinder

Joinder to Security Agreement

The undersigned,                     , hereby joins in the execution of that
certain Security Agreement dated as of March 20, 2006 (the “Security Agreement”)
by CardioVascular BioTherapeutics, Inc., a Delaware corporation, the Lenders (as
defined therein), and each other Person that becomes a Debtor thereunder after
the date hereof and pursuant to the terms thereof, to and in favor of Promethean
Asset Management L.L.C., in its capacity as collateral agent for the Lenders. By
executing this Joinder, the undersigned hereby agrees that it is a Debtor
thereunder and agrees to be bound by all of the terms and provisions of the
Security Agreement.

The undersigned represents and warrants to Secured Party that:

(a) all of the Equipment, Inventory and Goods owned by such Debtor is located at
the places as specified on Schedule I attached hereto;

(b) except as disclosed on Schedule I, none of such Collateral is in the
possession of any bailee, warehousemen, processor or consignee;

(c) the chief place of business, chief executive office and the office where
such Debtor keeps its books and records are located at the place specified on
Schedule I;

(d) such Debtor (including any Person acquired by such Debtor) does not do
business or has not done business during the past five years under any tradename
or fictitious business name, except as disclosed on Schedule II;

(e) all Copyrights, Patents and Trademarks owned or licensed by the undersigned
are listed in Schedules III, IV and V, respectively;

(f) all Deposit Accounts, securities accounts, brokerage accounts and other
similar accounts maintained by such Debtor, and the financial institutions at
which such accounts are maintained, are listed on Schedule VI;

(g) all Commercial Tort Claims of such Debtor are listed on Schedule VII;

(h) all interests in real property held by such Debtor are listed on Schedule
VIII; and

(i) all other representations and warranties made by the Debtors in the Security
Agreement are true, complete and correct in all respects as of the date hereof.

 

                    , a                     

By:

    

Title:

    

FEIN:

    



--------------------------------------------------------------------------------

SCHEDULE B

 

    Lender’s Address Lender’s Name     and Facsimile Number      

Attention:

       

Telephone:

       

Facsimile:

 



--------------------------------------------------------------------------------

SCHEDULE I

TO

SECURITY AGREEMENT

UCC Financing Statements; Location of Equipment, Inventory, Goods and Books and
Records; Goods in

Possession of Consignees, Bailees, Warehousemen, Agents and Processors; Debtors’
Legal Names; State of

Incorporation; Organizational Identification Number; Chief Executive Office.

 

I. DEBTOR: CardioVascular BioTherapeutics, Inc.

 

1      Legal Name of Debtor:    CardioVascular BioTherapeutics, Inc. 2     
State of Incorporation:    Delaware 3      Organizational Identification Number:
   EIN: 33-0795984 4      Chief Executive Office:   

1635 Village Center Circle, Suite 250

Las Vegas, Nevada 89134

5      Location of Books and Records:   

1635 Village Center Circle, Suite 250

Las Vegas, Nevada 89134

6      Locations of Equipment, Inventory and Goods:   

101 Theory, Suite 200

Irvine, CA 92617

1635 Village Center Circle, Suite 250

Las Vegas, Nevada 89134

7      Locations of Goods in Possession of Consignees, Bailees, Warehousemen,
Agents and Processors (including names of such consignees, bailees, etc.):   
None 8      Jurisdictions for UCC Filings:    Delaware



--------------------------------------------------------------------------------

SCHEDULE II

TO

SECURITY AGREEMENT

Tradenames and Fictitious Names

(Present and Past Five Years)

 

1  

None

  :



--------------------------------------------------------------------------------

SCHEDULE III

TO

SECURITY AGREEMENT

U.S. Copyright Registrations; Foreign Copyright Registrations; U.S. Copyright
Applications; Foreign

Copyright Applications; Copyright Licenses

U.S. Copyright Registrations

 

HOLDER

  

MARK

  

REGISTRATION

NUMBER

  

REGISTRATION DATE

None

Foreign Copyright Registrations

 

HOLDER

  

MARK

  

COUNTRY

  

REGISTRATION
NUMBER

  

REGISTRATION DATE

None

U.S. Copyright Applications

 

HOLDER

  

MARK

  

APPLICATION

NUMBER

  

APPLICATION DATE

None

Foreign Copyright Applications

 

HOLDER

   MARK    COUNTRY    APPLICATION
NUMBER    APPLICATION DATE None



--------------------------------------------------------------------------------

SCHEDULE IV

TO

SECURITY AGREEMENT

U.S. Patents; Foreign Patents; U.S. Patent Applications; Foreign Patent
Applications; Patent Licenses

U.S. Patents

 

HOLDER

  

PATENT

   PATENT
NUMBER   

ISSUE DATE

CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation   
Phage-Dependent Super-Production Of Biologically Active Protein And Peptides   
6,268,178    July 31, 2001 CardioVascular BioTherapeutics, Inc./Phage
Biotechnology Corporation    Phage-Dependent Super-Production Of Biologically
Active Protein And Peptides    6,794,162    September 21, 2004 CardioVascular
BioTherapeutics, Inc./Phage Biotechnology Corporation    Phage-Dependent
Super-Production Of Biologically Active Protein And Peptides    6,773,899   
August 10, 2004 CardioVascular BioTherapeutics, Inc./Phage Biotechnology
Corporation    Method of Producing Biologically Active Human Acidic Fibroblast
Growth Factor and its Use in Promoting Angiogenesis    6,642,026    November 4,
2003

Foreign Patents

 

HOLDER

  

COUNTRY

  

PATENT

   PATENT
NUMBER   

ISSUE DATE

CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation    Austria
   Phage-Dependent Super-Production Of Biologically Active Protein And Peptides
   1180153    April 13, 2005 CardioVascular BioTherapeutics, Inc./Phage
Biotechnology Corporation    Belgium    Phage-Dependent Super-Production Of
Biologically Active Protein And Peptides    1180153    April 13, 2005



--------------------------------------------------------------------------------

CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation   
Switzerland    Phage-Dependent Super-Production Of Biologically Active Protein
And Peptides    1180153    April 13, 2005 CardioVascular BioTherapeutics,
Inc./Phage Biotechnology Corporation    Germany    Phage-Dependent
Super-Production Of Biologically Active Protein And Peptides    1180153   
April 13, 2005 CardioVascular BioTherapeutics, Inc./Phage Biotechnology
Corporation    EP    Phage-Dependent Super-Production Of Biologically Active
Protein And Peptides    1180153    April 13, 2005 CardioVascular
BioTherapeutics, Inc./Phage Biotechnology Corporation    France   
Phage-Dependent Super-Production Of Biologically Active Protein And Peptides   
1180153    April 13, 2005 CardioVascular BioTherapeutics, Inc./Phage
Biotechnology Corporation    United Kingdom    Phage-Dependent Super-Production
Of Biologically Active Protein And Peptides    1180153    April 13, 2005
CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation    Ireland
   Phage-Dependent Super-Production Of Biologically Active Protein And Peptides
   1180153    April 13, 2005 CardioVascular BioTherapeutics, Inc./Phage
Biotechnology Corporation    Liechtenstein    Phage-Dependent Super-Production
Of Biologically Active Protein And Peptides    1180153    April 13, 2005



--------------------------------------------------------------------------------

U.S. Patent Applications

 

HOLDER

  

PATENT

   APPLICATION
NUMBER   

APPLICATION DATE

CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation    Method
of Producing Biologically Active Human Acidic Fibroblast Growth Factor and its
Use in Promoting Angiogenesis    10/649,480    August 27, 2003

Foreign Patent Applications

 

HOLDER

  

COUNTRY

  

PATENT

   APPLICATION
NUMBER   

APPLICATION DATE

CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation    Japan   
Phage-Dependent Super-Production Of Biologically Active Protein And Peptides   
2000 620108    May 24, 2000 CardioVascular BioTherapeutics, Inc./Phage
Biotechnology Corporation    Australia    Phage-Dependent Super-Production Of
Biologically Active Protein And Peptides    2001 284914    August 15, 2001
CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation    Canada
   Phage-Dependent Super-Production Of Biologically Active Protein And Peptides
   2419203    August 15, 2001 CardioVascular BioTherapeutics, Inc./Phage
Biotechnology Corporation    Europe    Phage-Dependent Super-Production Of
Biologically Active Protein And Peptides    01964014.3    August 15, 2001
CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation    Japan   
Phage-Dependent Super-Production Of Biologically Active Protein And Peptides   
2002-519596    August 15, 2001



--------------------------------------------------------------------------------

CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation    Korea   
Phage-Dependent Super-Production Of Biologically Active Protein And Peptides   
2003-7002240    August 15, 2001 CardioVascular BioTherapeutics, Inc./Phage
Biotechnology Corporation    Australia    Method of Producing Biologically
Active Human Acidic Fibroblast Growth Factor and its Use in Promoting
Angiogenesis    2001 288256    August 15, 2001 CardioVascular BioTherapeutics,
Inc./Phage Biotechnology Corporation    Canada    Method of Producing
Biologically Active Human Acidic Fibroblast Growth Factor and its Use in
Promoting Angiogenesis    2419338    August 15, 2001 CardioVascular
BioTherapeutics, Inc./Phage Biotechnology Corporation    Europe    Method of
Producing Biologically Active Human Acidic Fibroblast Growth Factor and its Use
in Promoting Angiogenesis    01967977.8    August 15, 2001 CardioVascular
BioTherapeutics, Inc./Phage Biotechnology Corporation    Japan    Method of
Producing Biologically Active Human Acidic Fibroblast Growth Factor and its Use
in Promoting Angiogenesis    2002-519599    August 15, 2001 CardioVascular
BioTherapeutics, Inc./Phage Biotechnology Corporation    Korea    Method of
Producing Biologically Active Human Acidic Fibroblast Growth Factor and its Use
in Promoting Angiogenesis    2003-7002239    August 15, 2001

Patent Licenses

 

LICENSED

PATENTS

  

NAME OF AGREEMENT

  

PARTIES

  

DATE OF AGREEMENT

None



--------------------------------------------------------------------------------

SCHEDULE V

TO

SECURITY AGREEMENT

U.S. Trademark Registrations; Foreign Trademark Registrations; U.S. Trademark
Applications; Foreign

Trademark Applications; Trademark Licenses

U.S. Trademark Registrations

 

HOLDER

  

MARK

  

REGISTRATION

NUMBER

  

REGISTRATION DATE

None

Foreign Trademark Registrations

 

HOLDER

  

COUNTRY

  

MARK

   REGISTRATION
NUMBER   

REGISTRATION DATE

CardioVascular

BioTherapeutics, Inc.

   Australia    CARDIO VASCU-GROW    1021591    3-17-00

CardioVascular

BioTherapeutics, Inc.

   European Community    CARDIO VASCU-GROW    102340    3-17-00

CardioVascular

BioTherapeutics, Inc.

   Japan    CARDIO VASCU-GROW    1021724    3-17-00

CardioVascular

BioTherapeutics, Inc.

   Liechtenstein    CARDIO VASCU-GROW    4414863    9-8-00

CardioVascular

BioTherapeutics, Inc.

   Mexico    CARDIO VASCU-GROW    865969    1-27-05

CardioVascular

BioTherapeutics, Inc.

   Monaco    CARDIO VASCU-GROW    0424307    11-30-04

CardioVascular

BioTherapeutics, Inc.

   New Zealand    CARDIO VASCU-GROW    718571    3-17-05

CardioVascular

BioTherapeutics, Inc.

   Switzerland    CARDIO VASCU-GROW    527625    11-11-04

CardioVascular

BioTherapeutics, Inc.

   European Community    CARDIO VASCU-GROW    1021591    3-17-00

CardioVascular

BioTherapeutics, Inc.

   European Community    CARDIO VASCU-GROW    102340    3-17-00

CardioVascular

BioTherapeutics, Inc.

   European Community    CARDIO VASCU-GROW    1021724    3-17-00

CardioVascular

BioTherapeutics, Inc.

   Japan    CARDIO VASCU-GROW    4414863    9-8-00



--------------------------------------------------------------------------------

U.S. Trademark Applications

 

HOLDER

  

MARK

  

REGISTRATION

NUMBER

  

REGISTRATION DATE

CardioVascular BioTherapeutics, Inc.

   CARDIO VASCU-GROW    78/163,385    9-12-02

Foreign Trademark Applications

 

HOLDER

  

COUNTRY

  

MARK

  

APPLICATION

NUMBER

  

APPLICATION DATE

CardioVascular BioTherapeutics, Inc.

   Canada    CARDIO VASCU-GROW    1231007    9-16-04

Trademark Licenses

 

LICENSED

MARKS

  

NAME OF AGREEMENT

  

PARTIES

  

DATE OF AGREEMENT

None



--------------------------------------------------------------------------------

SCHEDULE VI

TO

SECURITY AGREEMENT

Depository Accounts and Other Accounts

 

Name of Account
Holder

  

Bank

  

Type of Account (with
general description)

  

Account
Number

CardioVascular BioTherapeutics, Inc.    Lehman Brothers    Money Market
Investment    837-61308 CardioVascular BioTherapeutics, Inc.    Wells Fargo
Bank, NA    General    410-0050970 CardioVascular BioTherapeutics, Inc.    Wells
Fargo Brokerage Services, LLC    Investment Account    12791513 CardioVascular
BioTherapeutics, Inc.    Wells Fargo Bank, NA    Business Performance Savings   
327-6310996 CardioVascular BioTherapeutics, Inc.    Wells Fargo Bank, NA   
Imprest Account    412-1152235



--------------------------------------------------------------------------------

SCHEDULE VII

TO

SECURITY AGREEMENT

Commercial Tort Claims

The Company has no Commercial Tort Claims



--------------------------------------------------------------------------------

SCHEDULE VIII

TO

SECURITY AGREEMENT

Interests in Real Property

The Company owns no Real Property.